                     Case 19-51075-BLS              Doc 4      Filed 01/02/20         Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                    Case No. 17-12560 (BLS)
et al.,1
                   Remaining Debtors.                                  (Jointly Administered)

MICHAEL GOLDBERG, in his capacity as Liquidating
Trustee of the WOODBRIDGE LIQUIDATION TRUST,

                                           Plaintiff,
                                                                       Adversary Proceeding
         vs.                                                           Case No. 19-51075 (BLS)

LIFE MADE SIMPLE INC., a California corporation,

                                   Defendant.

                                NOTICE OF VOLUNTARY DISMISSAL OF
                                     ADVERSARY PROCEEDING

                     PLEASE TAKE NOTICE that, pursuant to that certain Settlement Agreement,

   entered into by and between plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of

   the Woodbridge Liquidation Trust and defendant Life Made Simple Inc., and Rule 41(a)(1)(A)(i)

   of the Federal Rules of Civil Procedure, as made applicable hereto by Rule 7041 of the Federal

   Rules of Bankruptcy Procedure, the Woodbridge Liquidation Trust hereby dismisses the above-

   referenced adversary proceeding without prejudice. The parties shall bear their own attorneys’

   fees and costs.




   1
     The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
   follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
   (0172).
   DOCS_DE:227009.1 94811/003
                  Case 19-51075-BLS    Doc 4       Filed 01/02/20   Page 2 of 2


 Dated:     January 2, 2020           PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Colin R. Robinson
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Andrew W. Caine (CA Bar No. 110345)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899 (Courier 19801)
                                      Telephone: 302-652-4100
                                      Fax: 302-652-4400
                                      Email: bsandler@pszjlaw.com
                                              acaine@pszjlaw.com
                                              crobinson@pszjlaw.com

                                      Counsel to Plaintiff Michael Goldberg, in his capacity
                                      as Liquidating Trustee of the Woodbridge Liquidation
                                      Trust




DOCS_DE:227009.1 94811/003                     2
